Case 1:19-cv-02381-LTB-MEH Document 89-12 Filed 04/20/20 USDC Colorado Page 1 of 2




   From: Nancy Loving <nycloving@gmail.com>
   Date: December 12, 2016 at 9:52:10 PM MST
   To: wally@rentrange.com, "wcharnoff@icloud.com" <wcharnoff@icloud.com>, wally@investability.com
   Subject: Blue Bowl

   Hi Wally,
   I hope you flight was comfortable and uneventful! I gathered information on Blue Bowl. I have it on
   display now in my studio and it is one of my favorite of Harold's still lifes and was chosen as one of the
   best of the Hampton’s art week. As you know the other is Two Vessels, which is now part of your original
   collection.

   We originally offered the work at $9,000. I am happy to give you an additional 10% off that price
   bringing it to $8,100. Let me know if I can send you any further information on the piece or if you would
   like to personally discuss.

   Enjoy Luxembourg. Looking forward to seeing you and Brandi around the new year! I am so sorry to be
   missing the big game. Dave can’t wait!

   Best,
   Nancy




                                                                                   EXHIBIT 11
                                                       1
Case 1:19-cv-02381-LTB-MEH Document 89-12 Filed 04/20/20 USDC Colorado Page 2 of 2


   Harold Garde (b. 1923)
   Blue Bowl, 2003-2004
   Acrylic on Canvas
   44” x 55”
   $9,000




                                        2
